NOTICE OF ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 2, line 5, the limitation “a second transmission protocol” is changed to --the second transmission protocol--.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As closest reference for claim 1, JONES et al. (US 20050129139 A1) discloses a system for interference-avoiding distance measurement [0040, 0066-0067] comprising:
a controller of a first wireless device, configured for wireless communication over a first transmission protocol with a second wireless device [0104], programmed to: 
indicate a distance measurement based on the phase-based ranging. [0142, 0144, 0225, 0228]
JONES fails to properly disclose:
identify one or more occupied channels of a second transmission protocol, the first and second transmission protocols having overlapping frequency spectrums;
construct a channel plan using a set of channels of the first transmission protocol that do not overlap in frequency with the one or more occupied channels of the second transmission protocol;
perform phase-based ranging using data scanned via the channel plan.
The reasons for allowance of claims 9 and 15 are the same given the similarity of claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        8/5/2022